UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7648


ALBERT G. GURKIN, SR.,

                     Petitioner - Appellant,

              v.

BARNEY OWENS; NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-hc-02069-D)


Submitted: February 17, 2022                                  Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert G. Gurkin, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert G. Gurkin, Sr., seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

(2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Gurkin’s informal brief, we

conclude that Gurkin has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2